          Case 1:19-cr-00115-TFH Document 1 Filed 04/04/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUⅣ IBIA
UNITED STATES OF AⅣ IERICA                            Criminal No.

               V。




BRADLEY LANE,                                         VIOLAT10N:
                                                      18 UoS.C。   §1001
                       Defendant.                     (Ⅳ Iaking a False Statement)




                                        INFORⅣ lAT10N

        The United States Attomcy charges:

                                          COUNT ONE
                                    (Making a False Statement)

    1. At all times material to this Information,   defendant   BRADLEY LANE (*LANE")            was

employed by the United States Office of Personnel Management ("OPM") National Background

Investigations Bureau ("NBIB"), an agency within the executive branch of the federal government

and headquartered in Washington, D.C.

   2.   On or about January 22,2016, in the District of Columbia and elsewhere, defendant    LANE,

in a matter within the jurisdiction of the executive branch of the government of the United States,

did knowingly and willfully make a materially false, fictitious, and fraudulent statement        and

representation, in that in a Report of Investigation of a background investigation of J.H., defendant

LANE    represented that he had interviewed J.D. about J.H., when, in truth and in fact, defendant

LANE had not interviewed J.D.


   (Making a False Statement in Violation of Title 18, United States Code, Section 1001)
Case 1:19-cr-00115-TFH Document 1 Filed 04/04/19 Page 2 of 2




                                     JESSIE K.LIU
                                     United Statcs Attomey
                                     D.C.Bar No.472845


                          By:
                                     David Misler
                                     D.C.Bar No.991475
                                     Assistant United States Attorney
                                     555 4th Street,NoW.
                                     Ⅵrashington,D.C.20530
                                     Tel.(202)252.7164
                                     David.Misに r@usd可 .gOv



                                つ４
